UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 21, 2011 DIADEXUS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 0-26483 94-3236309 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 343 Oyster Point Boulevard, South San Francisco, California 94080 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code: (650) 246-6400 N/A (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On January 21, 2011, diaDexus, Inc. (the “Company”) filed a Certificate of Change of Registered Agent and Registered Office (the “Certificate of Change”) to change the Company’s registered agent and registered office in Delaware.The Certificate of Change has the effect of amending Article 2 of the Company’s Restated Certificate of Incorporation.A copy of the Certificate of Change is attached hereto as Exhibit 3.1 to this Current Report on Form 8-K and incorporated herein by reference. Item9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Certificate of Change of Registered Agent and Registered Office, filed January 21, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. diaDexus, Inc. (Registrant) Date: January 21, 2011 By: /s/ David J. Foster David J. Foster Executive Vice President, Chief Financial Officer and Secretary EXHIBIT INDEX Exhibit No. Description Certificate of Change of Registered Agent and Registered Office, filed January 21, 2011
